Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment filed 02/02/2022 has been entered. Claims 9-10, 12-15, and 17-24 remain pending. Applicant’s Amendment to Claim 13 overcome the objections to Claim 13.

Response to Arguments
Applicant’s arguments filed 02/02/2022, with respect to Claims 9-10, 12-15, and 17-19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of 9-10, 12-15, and 17-19 has been withdrawn. 

Allowable Subject Matter
Claims 9-10, 12-15, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Pattipatti (US20060064291). Pattipatti teaches a system for monitoring and diagnosing condition based maintenance of mechanical systems by using quantitative models and graph-based dependency models. Pattipatti teaches “a method to enable diagnostics and/or prognostics of health of an equipment platform, said method comprising the steps of: extracting a plurality of entities of the equipment platform from input sources; analyzing the plurality of entities to generate a graph database, and wherein the  that is representative of the graph database and the connected graph dynamically changes based on changes in the graph database; and performing the diagnostics and/or prognostics of the equipment platform based on the connected graph, wherein performing the diagnostics and/or prognostics of the equipment platform.” The secondary prior art Kuhn (US20100010952) teaches “having one or more nodes representing the plurality of entities of the equipment platform, and having one or more edges connecting a parent node with a plurality of child nodes and defining a parent-child relationship there between; receiving a query which identifies at least one entity of the plurality of entities of the equipment platform, wherein the at least one entity is represented as a first node in the connected graph and the first node is connected via edges to a plurality of second nodes representing a plurality of children entities related to the at least one entity; and recursively executing the received query on the connected graph starting from the first node representing the at least one entity identified from the received query, and on each of the plurality of second nodes until all children of the at least one entity are traversed so as to output data corresponding to the plurality of children related to the at least one entity.” The tertiary prior art Mansouri (US20080312783) teaches “extracting a plurality of entities of the equipment platform from two or more different input sources; analyzing the plurality of entities extracted from the two or more different input sources.” Pattipatti, Kuhn, and Mansouri is silent regarding the limitation “the connected graph comprises a plurality of connected sub-graphs, the connected sub-graphs pertaining to different types of input sources of the two or more different input sources.” There is no evidence which suggests that one of ordinary skill in the art would modify Pattipatti in view of Kuhn and Mansouri to incorporate the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863